485APOS 1 a09-17770_1485apos.htm 485APOS Reg. No.811-01932 File No. 002-43674 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORMN-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. o Post-Effective Amendment No.45 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No.33 VALLEY FORGE FUND, INC. (Exact Name of Registrant as Specified in Charter) 3741 Worthington Road Collegeville, PA 19426-3431 (Address of Principal Executive Office) (Zip Code) Registrants Telephone Number, including Area Code: 1-800-548-1942 Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box) oImmediately upon filing pursuant to paragraph (b) xon May 1, 2011 pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(i) oon [date] pursuant to paragraph (a)(1)of rule485 o 75 days after filing pursuant to paragraph (a)(ii)of Rule485 oon pursuant to paragraph (a)(2)of Rule485 oon pursuant to paragraph (a)(3)of Rule485 VALLEY FORGE FUND, INC. Ticker Symbol: VAFGX PROSPECTUS May 1, 2011 1-800-869-1679 Advised by: Valley Forge Management Corp. 1375 Anthony Wayne Drive Wayne , Pennsylvania 19087 This Prospectus provides important information about the Fund that you should know before investing. Please read it carefully and keep it for future reference. These securities have not been approved or disapproved by the Securities and Exchange Commission nor has the Securities and Exchange Commission passed upon the accuracy or adequacy of this Prospectus. Any representation to the contrary is a criminal offense. TABLE OF CONTENTS FUND SUMMARY Investment Objectives Fees and Expenses of the Fund Principal Investment Strategies Principal Investment Risks Performance Investment Adviser Investment Adviser Portfolio Managers Purchase and Sale of Fund Shares Tax Information Payments to Broker-Dealers and Other Financial Intermediaries ADDITIONAL INFORMATION ABOUT PRINCIPAL INVESTMENT STRATEGIES AND RELATED RISKS Investment Objectives Principal Investment Strategies Principal Investment Risks Temporary Investments Portfolio Holdings Disclosure MANAGEMENT Investment Adviser Investment Adviser Portfolio Managers HOW SHARES ARE PRICED HOW TO PURCHASE SHARES HOW TO REDEEM SHARES TAX STATUS, DIVIDENDS AND DISTRIBUTIONS FREQUENT PURCHASES AND REDEMPTION OF FUND SHARES DISTRIBUTION OF SHARES Distributor Distribution Fees Additional Compensation to Financial Intermediaries Householding FINANCIAL HIGHLIGHTS Notice of Privacy Policy & Practices FUND SUMMARY Investment Objectives: The Valley Forge Fund, Inc. is an open-ended, non-diversified, investment company that seeks capital appreciation. Fees and Expenses of the Fund: This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) No-Load Shares Maximum Sales Charge (Load) Imposed on Purchases (as a % of offering price) None Maximum Deferred Sales Charge (Load) (as a % of the lower of original purchase price or redemption proceeds) None Maximum Sales Charge (Load) Imposed on Reinvested Dividends and other Distributions None Redemption Fee None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 1.00% Distribution and/or Service (12b-1) Fees None Other Expenses .28 % Total Annual Fund Operating Expenses 1. 28 % Example: This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund's operating expenses remain the same. Although your actual costs may be higher or lower, based upon these assumptions your costs would be: Class 1 Year 3 Years 5 Years 10 Years No-Load Shares $130 $406 $702 Portfolio Turnover: The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund's performance. During the most recent fiscal year, the Fund's portfolio turnover rate was 3 % of the average value of its portfolio. Principal Investment Strategies : The Funds principal investment strategy is value investing. The Fund invests in common stock of U.S. companies that the Funds adviser, Valley Forge Management Corporation, believes are under priced based on the companys intrinsic value. Security selections recommended by the Investment Adviser include companies that have shown a general upturn in earnings accompanied by dividend increases. The Advisor also recommends companies that either lead or are in the process of becoming leaders in their fields of endeavor. On occasion, companies will be recommended because research and discussions with management indicate that the stock price appears to be significantly undervalued. The four categories that the investment advisor evaluates in order to value a company and its securities, are as follows: Business Economics, Management Abilities, Financial Condition and Stock Price. The fund is willing to invest in the securities of companies with small, medium or large capitalizations. In other words, the Fund is open to a large universe of public companies so that it may find stocks with the exceptional traits that the Fund desires. Principal Investment Risks : As with all mutual funds, there is the risk that you could lose money through your investment in the Fund. Many factors affect the Funds net asset value and performance . Management Risk: The main risk of investing in the Fund is that the Advisers strategy of investing in undervalued securities may fail. The Adviser may be incorrect in its assessment of the intrinsic value of the companies in which the Fund invests, or value stocks may be out of favor with investors. The Fund may under perform and you may lose money. Common Stock Risk: The Fund invests the majority of its assets in common stocks. Historically, common stocks are more volatile than other securities such as bonds. The common stock of a company that experiences financial distress may lose significant value or become worthless. The rights of common stockholders are subordinate to all other claims on a companys assets including debt holders and preferred stock holders; therefore the Fund could lose money if a company in which it invests becomes financially distressed. Small and Medium Capitalization Stock Risk.
